290 S.W.3d 762 (2009)
Calvin STRICKLAND, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69440.
Missouri Court of Appeals, Western District.
June 16, 2009.
Laura G. Martin, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before: JAMES M. SMART, Presiding Judge, JOSEPH M. ELLIS, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Calvin J. Strickland appeals the circuit court's judgment denying his Rule 24.035 motion without an evidentiary hearing. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).